Appellant was prosecuted and convicted of murder *Page 100 
in the first degree and his punishment assessed at death, from which judgment he prosecutes this appeal.
There are no bills of exceptions nor statement of facts accompanying this record. We always regret to have records come before us in a way that we can not review the questions sought to be raised on the motion for a new trial, where a person convicted desires to prosecute an appeal; and more especially do we do so in a case where the death penalty has been inflicted. Several grounds of alleged error are assigned in the motion for a new trial, but it is impossible for us to review any of them in the absence of a statement of facts and bills of exception; consequently there is nothing we can do but affirm the judgment.
Affirmed.
Affirmed.